ORDER GRANTING DEBTORS’ MOTION FOR ORDER AUTHORIZING DISTRIBUTION OF REMAINING SALES PROCEEDS PURSUANT TO SECOND AMENDED JOINT PLAN OF REORGANIZATION

JERRY A. FUNK, Bankruptcy Judge.
This case came before the Court upon Debtors’ Motion for Order Authorizing Distribution of Remaining Sales Proceeds Pursuant to Second Amended Joint Plan of Reorganization. Upon Findings of Fact and Conclusions of Law separately entered, it is
ORDERED:
Debtors’ Motion for Order Authorizing Distribution of Remaining Sales Proceeds Pursuant to Second Amended Joint Plan of Reorganization is granted.